Citation Nr: 1753252	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  11-14 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation in the amount of $5,166.07, to include whether the underlying debt is valid. 


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises at the Regional Office (RO) in Philadelphia, Pennsylvania.  In March 2014, the case was remanded for further development.  


FINDINGS OF FACT

1. There is no indication of fraud, misrepresentation, or bad faith by the Veteran in the creation of the instant debt. 

2. The Veteran was at fault in the creation of the indebtedness due to his failure to notify VA of his incarceration and VA also bears some fault in that it does not appear that the Veteran was specifically notified of the need to notify VA of his incarceration.

3. Recovery of the debt would not defeat the purpose of the service connected compensation program. 

4.  Failure to make restitution would result in unjust enrichment to the Veteran, at the expense of the Government. 

5.  Evidence of record does not show that recovery of the debt causes the Veteran undue hardship or that he changed position to his detriment due to reliance upon receipt of VA compensation benefits while incarcerated.


CONCLUSIONS OF LAW

1. The overpayment of VA compensation benefits in the amount of $5,166.07 was validly created.  38 U.S.C.A. §§ 1506, 1521 (2012); 38 C.F.R. §§ 1.962, 3.271, 3.272, 3.277, 3.660 (2017).

2.  Recovery of an overpayment of VA compensation benefits, in the amount of $5,166.07 is not against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (2012); 38 C.F.R. §§ 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board acknowledges VA's duties in notifying claimants of the evidence needed to support a claim, as well as the relative duties of VA and claimants in obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, these provisions do not apply in waiver of overpayment cases.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

The March 2014 remand instructed the RO to associate additional documentation pertinent to the appeal with the claims file and then to re-review the case and readjudicate the claim through issuance of a supplemental statement of the case.  In response the RO was able to associate with the claims file an April 28, 2005 letter from the Veteran; and October 25, 2005 VA letter to the Veteran; a May 4, 2006 VA letter to the Veteran; letters from the Veteran from March 11, 2007, September 14, 2007 and November 27, 2007; and a notice of disagreement from the Veteran received in November 2010.  The RO then subsequently re-reviewed the case and readjudicated the claim through issuance of an August 2017.  Thus, the Board finds that the RO substantially complied with the remand instructions and that the Veteran is not prejudiced by the Board proceeding to issue its decision.   


II.  Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  Thus, in order for the Board to determine whether an overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. § 3.500 (b); Erickson v. West, 13 Vet. App. 495, 499 (2000), withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 506 (2000).

Also, if a debt is solely the result of VA administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error, and consequently, there is no overpayment charged to the Veteran.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. §§ 3.500 (b)(2), 21.7635(q)(2).  A finding of "sole administrative error" requires not only the error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  38 U.S.C.A. § 5112 (b) (10); 38 C.F.R. § 3.500 (b)(2).  If the claimant fails to provide full disclosure of facts or should know an error has been made, yet accepts the payment, the overpayment will not be considered due to sole administrative error.  See VA Manual 22-4, Part III, § 2.03. See also Jordan v. Brown, 10 Vet. App. 171, 174 (1997).

A veteran in receipt of compensation at less than the 20 percent rate who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony shall receive one-half their rate of compensation beginning on the 61st day of incarceration.  38 U.S.C. § 5313; 38 C.F.R. § 3.665.

The Board must render an independent determination with regard to whether there was any fraud, misrepresentation, or bad faith on the part of the appellant with respect to the creation of an overpayment.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

In cases where there is no fraud, misrepresentation, or bad faith on an appellant's part with respect to the creation of the overpayment at issue, waiver is not precluded pursuant to 38 U.S.C. § 5302 (a).  Hence, in these cases, in order to adjudicate the appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience.  Id.  

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965 (a).  The elements for consideration are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A March 2005 Social Security Administration (SSA) match shows that the Veteran had been confined in state prison since May 10, 1995.  In a subsequent April 2005 letter, the RO notified the Veteran that it had received the information concerning his incarceration and that as a result it proposed to reduce his monthly benefits from his current 10 percent level of compensation to one half that amount effective July 10, 1995.  The RO noted that this adjustment in the Veteran's benefits would result in an overpayment being assessed.  In a July 2005 letter, the RO announced that it had taken action effective July 10, 1955, the 61st day of the Veteran's incarceration to reduce his compensation benefits.   In a later July 2005 letter, the RO notified the Veteran that the amount of the overpayment assessed to him was $5,915.15.   

In an October 2005 communication, the Veteran indicated that he was not actually convicted of and incarcerated for a felony until September 27, 1996.  Consequently, he asserted that his compensation benefits should not have been reduced until 61 days after this date.  The RO subsequently confirmed that the Veteran was correct in his report of not being incarcerated for a felony until September 27, 1966.  Consequently, in a May 2006 letter, the RO notified the Veteran that a correction had been made his benefits were being reduced to 1/2 of the 10 percent rate effective November 26, 1996, the 61st day of his felony incarceration.  As a result, the amount of the Veteran's overpayment was reduced to $5166.07.  

In a financial status report received in April 2011, the Veteran reported that he received $48 per month in income from a prison job.  He also indicated that his total monthly expenses were $48 for food.  Additionally, he noted that he only had 40 cents cash on hand.  

The evidence shows that the Veteran incurred the debt in this case due to VA being unaware that he had been imprisoned for a felony beginning on September 27, 1996.  Thus, he was improperly overpaid at the 10 percent compensation rate instead of one half of that rate for a period from November 26, 1996, the 61st day of his incarceration, until the time when his benefits were reduced in July 2005.  After correcting for the date that the Veteran was actually incarcerated for the felony conviction in the May 2006 letter, the RO determined that the overall amount the Veteran was overpaid was $5,166.07.  The Veteran has not specifically challenged the RO's calculation of the overpayment, nor is there any indication in the record that is incorrect.  

The Veteran has argued that he had never been notified of the need to notify VA of his incarceration and that consequently, VA was completely at fault for the creation of the overpayment.  Notably, everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations. Fed. Crop. Ins. Corp. v. Merrill, 332 U.S. 380, 384-85, S. Ct. 1, 3, 92 L. Ed. 10   (1947); See also Morris v. Derwinski, 1 Vet. App. 260, 265 (1991).  Thus, the Veteran was and is charged with knowing of the need to contact VA when incarcerated due to the effect it can have on his monthly compensation payments.  Accordingly, to the extent that the Veteran's assertion of lack of notification could be construed as an allegation of sole administrative error on the part of VA, it must fail.  In short, the Veteran should have informed VA that he was incarcerated and should have known that he was being paid too much compensation while being incarcerated, yet he accepted the monthly payments.  Thus, the overpayment cannot be considered due to sole administrative error.  See VA Manual 22-4, Part III, § 2.03.  See also Jordan v. Brown, 10 Vet. App. 171, 174 (1997).  Accordingly, as the assessment of the overpayment was based on an appropriate application of the regulation governing the amount of compensation that may be received during incarceration for a felony; as there is no indication that the amount of the overpayment was not accurately calculated; and as sole administrative error is not shown in this case, the overpayment was validly created.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.

Concerning waiver, there is no indication of fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue.  Regarding fault, as alluded to above, the Veteran bears fault in creation of the overpayment as he should have known that he was required to notify VA that he was incarcerated.  Also, as the record does not show that the Veteran received any specific notice of the need to inform the agency if he was incarcerated, VA may be deemed to bear some fault. 

Regarding undue hardship, the Veteran's April 2011 financial status report indicates that he had sufficient income (i.e. $48 per month) to meet his needs while incarcerated.  However, on his May 2011 Form 9, the Veteran did indicate that he was also required to make copayments for doctor's visits and medications and to pay a fee for medical equipment such as canes, braces, dentures etc.  Thus, he asserted that the $48 per month was not sufficient to meet his medical and hygiene expenses in prison.  Notably, the Veteran's statement does not indicate that he was denied any care, medications, equipment or hygiene items deemed medically necessary by prison medical staff.    Rather, it appears that he was simply citing a general schedule of fees that were assessed to inmates who had the ability to pay them.  Thus, the statement does not establish that he has actually suffered undue hardship beyond what would reasonably be expected in the prison setting.  In this regard, the Board finds that prison inmates receiving the medical care, medical equipment and hygiene items deemed medically necessary by prison medical staff does not constitute undue hardship.  

Further, to the extent the Veteran is alleging that he was actually denied medically necessary healthcare due to lack of funds, Board does not find this allegation credible.  In this regard, his May 2011 is a bare, self-serving assertion made to serve the Veteran's self-interest in attempting to have the instant overpayment waived.  It is also vague in that it does cite any specific denial of care, equipment or medication.  Additionally, the Veteran did not present any corroborating evidence tending to indicate that he was denied any medically necessary medical care due to lack of funds.  Moreover, current Virginia Department of Corrections policy specifically indicates that "needed offender health care is not denied due to lack of available funds."  See Operating Procedure 720.1, Access to Health Service, December 1, 2015, Section IV.A.12.b, found at https://vadoc.virginia.gov/about/procedures/documents/700/720-1.pdf.
Further, the Board has no basis for concluding that earlier Virginia Department of Corrections Policy would not have contained a similar provision.  Accordingly, undue hardship due to collection of the overpayment has not been established.  

In addition, assessment of the overpayment does not defeat the purpose of the compensation program as an express provision governing this program indicates that compensation should be reduced for Veterans incarcerated for a felony after 60 days.  For this same reason, the Veteran would be unjustly enriched if the overpayment were waived.  Finally, there is no indication that reliance on the overpaid benefits in question has resulted in any significant changing of the Veteran's position to his detriment such as by relinquishing a valuable right or incurring a significant legal obligation.  Thus, considering the factors involved, with particular emphasis on the unjust enrichment of the Veteran and the purpose of the compensation program being upheld rather than defeated, recovery of the debt in this case is not against equity and good conscience.  Accordingly, waiver of the overpayment is not warranted.   38 C.F.R. § 1.965 (a).  












ORDER

The overpayment of disability compensation in the amount of $5,166.07 was validly created.

Waiver of recovery of an overpayment of disability compensation in the amount of $5,166.07 is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


